DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on May 24, 2021 which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 2, 12, 18, 20-25 and has newly added claims 26 and 27.  
Claims 1-9, 12-18 and 20-27 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers 
The amended claim 18 recites a product that is comprised of a single element, i.e. a mixture of Ca--SiAlON fluorescent material and alumina.  In light of the specification and claim 1, the Ca--SiAlON fluorescent material and alumina forms a single mixed powder that is a single element.  A single means claim i.e. where a means recitation does not appear in combination with another recited element of means is subject to an enablement rejection under 35 USC 112 first paragraph, (please see MPEP 2164.08(a)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12-17 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Fujita et al (PN. 10,267,963) in view of the patent issued to Yamaguchi (PN. 9,605,201), US patent application publication by Kim et al (US 2015/0184070 A1) and US patent application publication by Nonogaki et al (US 2013/0293093 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Fujita et al teaches a wavelength conversion member with a method for producing such wavelength conversion member wherein the method comprises the step of providing a green body prepared by a green sheet forming method wherein the process includes the step of mixing raw material powder containing inorganic phosphor particles (1, Figure 1), wherein the inorganic phosphor particles including an oxynitride phosphors fluorescent material, (please see column 4, line 15-16), and easily sinterable ceramic particles (2) comprising alumina particles, (please see column 4, lines 59-60), step of firing the mixed powder to from a paste and the step of firing or sintering the paste at a sintering temperature in the range of 11000 to 15500 C that covers the claimed range of more than 10000 C and less than 16000 C, (please see column 4, lines 41-46) to form a first sintered body at the sintering temperature, (please see column 5, lines 47-65).  
This reference has met all the limitations of the claims.  Fujita et al does not teach explicitly that the oxynitride phosphor includes the claimed Ca--SiALON fluorescent material.  Yamaguchi in the same field of endeavor teaches a wavelength conversion member comprises oxynitride phosphors that includes the ( sialon)((Li(1-2x), Cax)mSi(12-(m+n))Al(m+n)OnN(16-n):Eu2+), (x, m, and n being integer number), (please see column 9, lines 41-47).  Kim et al in the same field of endeavor teaches a stabilized -sialon with a Ca-stabilized alpha-sialon with the formula:   CaxSi(12-(m+n))Al(m+n)OnN(16-n):Euy),(please see paragraphs [0032] to [0036]).  It would then have been obvious to apply the teachings of Yamaguchi and Kim et al to use art well-known Ca-stabilized alpha-sialon as the inorganic phosphor for the wavelength conversion member of Fujita et al for the benefit of using suitable material for achieving the desired wavelength 
Claim 1 has been amended to include the phrase “M is ate least one element selected from the group consisting of Li, Mg, Ca, Sr, Y and lanthanoid elements excluding La and Ce” and k, m and n satisfying the claimed relationships.  Kim et al teaches m assumes the value between 1.5 and 3, that covers the claimed values, and n assumes the values between 0.03 and 1.0 and that is within the claimed range, (please see paragraph [0034]).  The value x (which is the same as k) is determined by the relationship 2x+3y=m, with y assumes values between 0.02 and 0.15, that makes x (or k) assumes the values between 0.72 and 1.52 which is within the claimed values.  
These references do not teach explicitly that the group for “M” element comprises lanthanoid elements excluding La and Ce.  Nonogaki et al in the same field of endeavor teaches a wavelength converting member comprises alpha-SiAlON that is represented by the formula (M)x (Eu)y Si(12-(m+n))Al(m+n)OnN(16-n), wherein M is element selected from Li, Mg, Ca, Y and lanthanide element except for La and Ce, (please see the abstract).  It would then have been obvious to one skilled in the art to apply the teachings of Nonogaki et al modify the alpha-SiAlON fluorescent material with the elements selected from Li, Mg, Ca, Y and lanthanide element except for La and Ce, for the benefit of making the alpha-SiAlON fluorescent material with desired properties.  

Claim 1 has been amended to include the phrase “wherein the mixed powder contains the Ca--SiAlON fluorescent material in a content is a range of 0.1% by mass or more and 40% by mass or less with respect to 100% by mass of the mixed powder”.  
Yamaguchi teaches that the phosphor in the wavelength conversion member, which comprises a mixed powder of phosphor and a matrix material comprises alumina, (please see column 3, lines 57-67), may have a content of 4.5 % by volume, (please see Table 1, also column 4, lines 12-16).   Nonogaki et al in the same field of endeavor teaches the wavelength converting member comprises alpha-SiAlON wherein the typical mass content for the powder of alpha-SiAlON can be within 10% by weight to 30% by weight, (please see paragraphs [0096] and [0098]).  It would then have been obvious to one skilled in the art to apply the teachings of Nonogaki et al to select the content of phosphor including alpha-SiAlON to have a content of 10% to 30% by weight or mass for the benefit of allowing the wavelength converting member has the desired optical property.  
With regard to claims 2 and 12, Yamaguchi teaches a wavelength conversion member that comprises matrix material including alumina, phosphor particle and additive particle, (please see column 4, lines 1-16).  Yamaguchi teaches that YAG (or known in the art as yttrium-aluminum-garnet) fluorescent material may be used as the additive particle, (please see column 9, line 19).  It would then have been obvious to one skilled in the art to apply the teachings of Yamaguchi to include YAG as additive particle to the wavelength conversion member of Fujita et al for the benefit of making the wavelength conversion member has desired properties.  Fujita et al teaches that the primary sintering is 1100 to 15500 C that covers the claimed range of more than 10000 C and less than 15000 C.   
Claims 2 and 12 have been amended to include the phrase “wherein a total content of the Ca--SiAlON fluorescent material and the yttrium-aluminum-garnet fluorescent material is in a range of 0.1% by mass or more and 69.9% by mass or less with respect to 100% by mass of the mixed powder”.  
Fujita et al in light of Yamaguchi and Kim et al teach that the inorganic phosphor particles may have a content in the range of 70% by mass with respect to 100% mass of the mixed powder.  
Yamaguchi teaches that the wavelength conversion member further comprises additive particles (15) that may comprise YAG particles (known as yttrium aluminum garnet, (please see column 3 lines 47-50, column 4, lines 12-16, and column 9, lines 18-19, 35-40).  Yamaguchi teaches that the total concentrations of the phosphor and the YAG is about 36.5 volume %, (please see column 4, lines 12-16).   Yamaguchi also teaches as, shown in Table 1, the total content of the phosphor particles and the additive particles may has a content of 4.5% to about 46% by volume.   Although this reference does not teach explicitly the total content to have the values between 0.1% and 69.9% however it is either implicitly true, that the total content of the materials should be in the range of more than 5% by mass and 69.9% by mass or less or it is obvious modification to one skilled in the art based on the disclosed content in the range of 9% to 46% by volume to design the total content to be in the range of 5% to 69.9% for the benefit of obtaining desired optical property for the wavelength converting member.  
With regard to claims 3 and 4, Fujita et al teaches that after the primary firing the first sintered body may be subjected to a secondarily sintering by applying HIP (hot isostatic pressing) at the firing temperature plus and minus 1500 C, (which may be in the range of 9500C to 17000C) to obtain a second sintered body, (please see column 5, lines 60-65).  
0 C that covers the claimed range of more than 12000 C and less than 15700 C, or 14500 C.  
With regard to claim 8, Fujita et al in light of Yamaguchi and Kim et al that the phosphor particles may have an average particle diameter in the range of 1 to 50 m, (please see column 4, lines 31-32) that covers the claimed range of 2 m or more and 30 m or less.  
With regard to claim 9, Fujita et al teaches that the easily sinterable ceramic particles (2) of alumina that has a diameter 0.01 to 10 m (please see column 4, lines 47-52) that covers the claimed range of 0.1 m or more and 1.3 m or less.  
With regard to claim 13, Fujita et al teaches that that purity of the easily sinterable ceramic particles comprising alumina particles may is 99% or more, (please see column 4, lines 53-60).  
With regard to claims 14-17, concerning the recited phrase “wherein the relative density of the first sintered body (or the second sintered body) is a value calculated by apparent density of the first sintered body (or the second sintered body) with respect to the true density of the first sintered (or the second sintered body)”, Fujita et al, (in Figure 1) teaches the sintered body has a compactness of greater than 90%.  Since the phrase “apparent density” is arbitrarily defined, such phrase is met.  
With regard amended claims 23-25, Fujita et al teaches that the mixed powder contains sintered alumina particles may have a 70 to 99.9% by mass, (please see column 5, lines 10-13).  Yamaguchi also teaches that the matrix material including the alumina may have a content of 63.5% by volume, (please see column 4, lines 13-16).  

Claim 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Yamaguchi (PN. 9,605,201) in view of the US patent application publication by Kim et al (US 2015/0184070 A1) and US patent application publication by Nonogaki et al (US 2013/0293093 A1).
Claim 18 has been amended to necessitate the new grounds of rejection.  
Yamaguchi teaches a wavelength conversion member (10, Figures 1, 2A and 2B) that is comprised of phosphor particles (11), which may include oxynitride phosphor such as ( sialon)((Li(1-2x), Cax)mSi(12-(m+n))Al(m+n)OnN(16-n):Eu2+), (x, m, and n being integer number), (please see column 9, lines 41-47), and light-transmitting matrix material (13) including alumina, (please see column 3, lines 64-66, column 9, lines 41-47).  Kim et al in the same field of endeavor teaches a stabilized -sialon with a Ca-stabilized alpha-sialon with the formula:   CaxSi(12-(m+n))Al(m+n)OnN(16-n):Euy),(please see paragraphs [0032] to [0036]).  It would then have been obvious to one skilled in the art to apply the teaching of Kim et al to make the oxynitride phosphor with Ca-stabilized alpha sialon for the benefit of using stabilized phosphor to make the wavelength conversion member have desired properties.  
Claim 18 has been amended to include the phrase “M is ate least one element selected from the group consisting of Li, Mg, Ca, Sr, Y and lanthanoid elements excluding La and Ce” and k, m and n satisfying the claimed relationships.  Kim et al teaches m assumes the value between 1.5 and 3, that covers the claimed values, and n assumes the values between 0.03 and 1.0 and that is within the claimed range, (please see paragraph [0034]).  The value x (which is the same as k) is determined by the relationship 2x+3y=m, with y assumes values between 0.02 and 0.15, that makes x (or k) assumes the values between 0.72 and 1.52 which is within the claimed values.  
Nonogaki et al in the same field of endeavor teaches a wavelength converting member comprises alpha-SiAlON that is represented by the formula (M)x (Eu)y Si(12-(m+n))Al(m+n)OnN(16-n), wherein M is element selected from Li, Mg, Ca, Y and lanthanide element except for La and Ce, (please see the abstract).  It would then have been obvious to one skilled in the art to apply the teachings of Nonogaki et al modify the alpha-SiAlON fluorescent material with the elements selected from Li, Mg, Ca, Y and lanthanide element except for La and Ce, for the benefit of making the alpha-SiAlON fluorescent material with desired properties.  
Claim 18 has been amended to include the phrase “wherein the wavelength converting member has a content of the Ca--SiAlON fluorescent material in a range of 0.1% by mass or more and 40% by mass or less”.  
Yamaguchi teaches that the phosphor particles may have a concentration of 4.5 % by volume, (please see column 4, lines 12-16).  This means the content of the phosphor of Ca-stabilized alpha-sialon may have a percentage by mass less than 40%.  Nonogaki et al in the same field of endeavor teaches the wavelength converting member comprises alpha-SiAlON wherein the typical mass content for the powder of alpha-SiAlON can be within 10% by weight to 30% by weight, (please see paragraphs [0096] and [0098]).  It would then have been obvious to one skilled in the art to apply the teachings of Nonogaki et al to select the content of phosphor including alpha-SiAlON to have a content of 10% to 30% by weight or mass for the benefit of allowing the wavelength converting member to have the desired optical property.  
With regard to amended claim 20, Yamaguchi teaches that the wavelength conversion member further comprises additive particles (15) that may comprise YAG particles (known as explicitly the total content to have the values between 0.1% and 69.9% however it is either implicitly true, that the total content of the materials should be in the range of more than 0.1% by mass and 69.9% by mass or less or it is obvious modification to one skilled in the art based on the disclosed content in the range of 9% to 46% by volume to design the total content to be in the range of 0.1% to 69.9% for the benefit of obtaining desired optical property for the wavelength converting member.  
With regard to claims 21 and 22, concerning the phrase “wherein the relative density of the first sintered body (or the second sintered body) is a value calculated by apparent density of the first sintered body (or the second sintered body) with respect to the true density of the first sintered (or the second sintered body)”, Kim teaches in Figures 2A to 3, the wavelength conversion member may implicitly have a relative density or compactness of 80% or more or could be modified by one skilled in the art to achieve the desired wavelength conversion properties.  Since the phrase “apparent density” is arbitrarily defined, such phrase is met.  

Claims 26 and 27 (newly added) is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al, Yamaguchi, Kim et al and Nonogaki et al as applied to claims 1 and 2 above, and further in view of the US patent application publication by Yamato et al (US 2009/0284948 A1).
-SiALON fluorescent material as described in claims 1 and 2 has met all the limitations of the claims.  
With regard to claims 26 and 27, Both Kim et al and Nonogaki et al teaches that the primary sintering is performed under an atmosphere containing nitrogen gas, (please see paragraph [0048] of Kim et al and paragraph [0098] of Nonogaki et al).  These references however do not teach explicitly about the ambient pressure is in the claimed range.  Yamato et al in the same field of endeavor teaches an oxynitride phosphor comprising alpha-SiAlON, (with the specific formula shown in the abstract), wherein the firing or the sintering is in nitrogen gas atmosphere with pressure in the range of 5 atm to 10 atm or 0.5 MPa to 5 MPa, (please see paragraph [0139]).  It would then have been obvious to one skilled in the art to apply the teachings of Yamato et al to sinter the fluorescent material in the nitrogen gas atmosphere with the claimed pressure to achieve the desired resulting product.  

Response to Arguments
Applicant's arguments filed on May 24, 2021 have been fully considered but they are not persuasive.  The newly amended claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant’s arguments concerning claim 18, the applicant is respectfully noted that the “product” is a single mean element that is comprised of a mixture of the 
In response to applicant’s arguments concerning the content by mass, the applicant is respect fully noted that content by mass is concerning the content of the Ca--SiAlON with respect to the mixture including the Ca--SiAlON and other elements such as alumina in the mixed powder.  The content by mass is considered to be a design factor for determining the properties of the mixture of the Ca-alpha-SiAlON and the alumina.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872